DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 4, as depicted in Fig. 7, in the reply filed on 4/11/22 is acknowledged.

Claims 4, 6, 15-24 and 15-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/11/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the person-supporting structure comprising a changing table and comprising a seat must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0180372 (Ossi).
Regarding claim 1, Ossi discloses a person-supporting structure (100) comprising a first surface (110/114 interior surface) configured to face a person while the person-supporting structure supports the person, and a second surface (rear surface of 110/114) behind the first surface;
a cover (120) coupled to the second surface of the person-supporting structure and configured to contain water between the cover and the person-supporting surface such that the water transfers heat to the person-supporting structure (Para. 0046 - space 150 is filled with hot water). 

Regarding claims 10-11, Ossi states that the person-supporting structure is a bathtub for bathing babies (Paras. 0001, 0013). 

Regarding claim 12, the apparatus of Ossi comprises a surface configured for a baby to lay on and upon which a baby can be changed and as such comprises a changing table.

Regarding claim 13, the apparatus of Ossi comprises a surface configured for a baby to sit on and as such comprises a seat.

Claims 1 and 10-13 are rejected in the alternate and 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,332,214 (Cunningham).
Regarding claim 1, Cunningham discloses an apparatus comprising:
a ‘person-supporting’ structure (Figs. 1/3) comprising a first surface (15/16 exterior/upward facing surface), configured to face a person while the person-supporting structure supports the person, and a second surface (15/16 interior/downward facing surface) behind the first surface; and
a cover (10/26) coupled to the second surface of the person-supporting structure and configured to contain water (20) between the cover and the person-supporting structure such that the water transfers heat to the person-supporting structure.

Regarding claims 10-11, Cunningham discloses an apparatus which is configured to contain water and be heated and as such is configured to be a baby bather.

Regarding claim 12, Cunningham discloses an apparatus comprising a surface upon which a baby can be changed and as such comprises a changing table.

Regarding claim 13, Cunningham discloses an apparatus comprising a surface upon which a baby can sit and as such comprises a seat.

Regarding claim 14, Cunningham discloses that the cover comprises a heating element (12/84) configured to heat the water such that the water transfers the heat to the person supporting structure.

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108489098 (Shi).
Regarding claim 25, Shi discloses a method comprising:
heating a heat-transfer material (5) while the heat-transfer material is disposed behind a surface (2) of a person-supporting structure that is configured to face a person while the person -supporting structure supports the person; and
subsequently to heating the heat-transfer material, using the person-supporting structure while heat is transferred from the heat-transfer material to the person-supporting structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ossi in view of Shi.
Regarding claims 2-3, Ossi discloses an apparatus comprising a person-supporting structure which is heated by water contained between a cover structure and the supporting structure as previously discussed. Ossi discloses this arrangement to heat water contained within the person-supporting structure and maintain it at temperature for an extended period of time (Para. 0012). Ossi, however, does not disclose the inclusion of a heat-transfer material in the form of a phase-change material (PCM) behind the person-supporting structure.
Shi teaches an apparatus comprising a ‘person-supporting structure’ (2) having a first surface (inner surface) and a second surface (outer surface), a cover (3) and a heat source (6) disposed between the cover and the person-supporting structure such that the heat source transfers heat to the person-supporting structure. Shi further teaches the provision of a PCM (5) disposed behind the first surface of the person-supporting structure, wherein the cover is configured to contain the heater between the cover and the PCM (Fig. 2) such that the heater transfers heat to the person-supporting structure by heating the PCM such that the heated PCM transfers the heat to the person-supporting structure.
It would have been obvious to one of ordinary skill in the art to provide a PCM between the rear surface of the person-supporting structure and the cover such that the PCM is heated by the heat source contained by the cover, as taught by Shi, since a PCM is configured to hold a large amount of heat and steadily transfer it at a steady rate thereby permitting the device to maintain a constant desired temperature within the person-supporting structure for a longer duration of time. 

Claim 25 is rejected in the alternate and claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ossi in view of Shi.
Regarding claims 25-26, Ossi discloses a method comprising:
providing a person-supporting structure (100) comprising a surface (110/114 interior surface) configured to face a person while the person-supporting structure supports the person;
placing a heat source, in the form of hot water, behind said surface to heat said surface;
using the person-supporting structure while heat is transferred from the heat source to the person-supporting structure.
Ossi, however, does not disclose that the heat source (water) heats a heat-transfer material which then heats the surface.
Shi teaches a method of heating a ‘person-supporting surface’ (2) with a heat source (6) disposed behind the person-supporting surface. The method comprising the heat source first heating a PCM/heat-transfer material (5) disposed behind the person-supporting surface. The heater transfers heat to the person-supporting structure by heating the PCM such that the heated PCM transfers the heat to the person-supporting structure.
It would have been obvious to one of ordinary skill in the art to transfer heat to the surface through a PCM/heat-transfer material, as taught by Shi, since a PCM is configured to hold a large amount of heat and steadily transfer it at a steady rate thereby permitting the device to maintain a constant desired temperature within the person-supporting structure for a longer duration of time. 

Allowable Subject Matter
Claims 5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art of record does not disclose a person-supporting structure comprising a first and second surface, a cover attached to the second surface, heated water contained between the cover and second surface, a heat transfer material disposed behind the first surface, the heated water heating the heat transfer material which then heats the person supporting structure through the first surface, the heat transfer material contained within a container coupled to the second surface, the water being contained between the cover and container.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0066119 (Panicker) is an infant warming system comprising a person supporting structure, a container of heat transfer material and a heater which can utilize heated water to heat the heat transfer material. However the container of heat transfer material is heated prior to its insertion into the person supporting structure rather than being heated while positioned within/behind the person-supporting structure.

US 2015/0359389 (Windenberger) is a bathtub for children comprising a person-supporting structure and a container of heat transfer material. While the heat transfer material can be heated by hot water it is heated prior to its installation into the person supporting structure and is in direct contact/communication with the interior of the structure instead of transferring heat through a surface. 

US 3,854,156 (Williams) is a portable baby warming apparatus comprising a person-supporting structure heated by a container of heat transfer material however the container is heated prior to use rather than while already installed in the structure.

US 7,814,584 (Robles) is a bathing apparatus comprising a person-supporting structure and a heater which heats a heat dispersing plate which then in turn directly heats water from within the person-supporting structure. However it does not utilize hot water as a heat source and does not utilize a PCM to disperse heat throughout the structure. 

CN202915559 (Wang) is a heated person-supporting structure comprising a surface and a cover coupled to the surface, a heat transfer material contained between the cover and surface of the is heated by a heater to then transfer heat to the person-supporting structure. However the heat transfer material is an oil and the heat source is an electric heater instead of hot water.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/            Examiner, Art Unit 3754                                                                                                                                                                                            

/DAVID P ANGWIN/            Supervisory Patent Examiner, Art Unit 3754